
	
		II
		Calendar No. 569
		111th CONGRESS
		2d Session
		H. R. 4715
		[Report No. 111–293]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2010
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 16, 2010
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To amend the Federal Water Pollution
		  Control Act to reauthorize the National Estuary Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Estuaries Act of
			 2010.
		2.National estuary program
			 amendments
			(a)Purposes of conference
				(1)Development of comprehensive conservation
			 and management plansSection
			 320(b)(4) of the Federal Water Pollution Control Act (33 U.S.C.
			 1330(b)(4)) is amended to read as follows:
					
						(4)develop and submit to the Administrator a
				comprehensive conservation and management plan that—
							(A)identifies the estuary and its associated
				upstream waters to be addressed by the plan, with consideration given to
				hydrological boundaries;
							(B)recommends priority corrective actions and
				compliance schedules addressing point and nonpoint sources of pollution to
				restore and maintain the chemical, physical, and biological integrity of the
				estuary, including restoration and maintenance of water quality, a resilient
				and diverse indigenous population of shellfish, fish, and wildlife, and
				recreational activities in the estuary, and assure that the designated uses of
				the estuary are protected;
							(C)considers current and future sustainable
				commercial activities in the estuary;
							(D)addresses the impacts of climate change on
				the estuary, including—
								(i)the identification and assessment of
				vulnerabilities in the estuary;
								(ii)the development and implementation of
				adaptation strategies; and
								(iii)the impacts of changes in sea level on
				estuarine water quality, estuarine habitat, and infrastructure located in the
				estuary;
								(E)increases public education and awareness
				with respect to—
								(i)the ecological health of the
				estuary;
								(ii)the water quality conditions of the
				estuary; and
								(iii)ocean, estuarine, land, and atmospheric
				connections and interactions;
								(F)identifies and assesses impairments,
				including upstream impairments, coming from outside of the area addressed by
				the plan, and the sources of those impairments;
							(G)includes performance measures and goals to
				track implementation of the plan; and
							(H)includes a coordinated monitoring strategy
				for Federal, State, and local governments and other
				entities.
							.
				(2)Monitoring and making results
			 availableSection 320(b)(6)
			 of such Act (33
			 U.S.C. 1330(b)(6)) is amended to read as follows:
					
						(6)monitor (and make results available to the
				public regarding)—
							(A)water quality conditions in the estuary and
				its associated upstream waters, as identified under paragraph (4)(A);
							(B)habitat conditions that relate to the
				ecological health and water quality conditions of the estuary; and
							(C)the effectiveness of actions taken pursuant
				to the comprehensive conservation and management plan developed for the estuary
				under this
				subsection;
							.
				(3)Information and educational
			 activitiesSection 320(b) of
			 such Act (33 U.S.C.
			 1330(b)) is amended—
					(A)by redesignating paragraph (7) as paragraph
			 (8); and
					(B)by inserting after paragraph (6) the
			 following:
						
							(7)provide information and educational
				activities on the ecological health and water quality conditions of the
				estuary;
				and
							.
					(4)Conforming amendmentThe sentence following section 320(b)(8) of
			 such Act (as so redesignated) is amended by striking paragraph
			 (7) and inserting paragraph (8).
				(b)Members of conference; collaborative
			 processes
				(1)Members of ConferenceSection 320(c)(5) of such Act
			 (33 U.S.C.
			 1330(c)(5)) is amended by inserting after
			 institutions, the following: not-for-profit
			 organizations,.
				(2)Collaborative processesSection 320(d) of such Act (33 U.S.C. 1330(d))
			 is amended—
					(A)by striking (d) and all that
			 follows through In developing and inserting the
			 following:
						
							(d)Utilization of existing data and
				collaborative processes
								(1)Utilization of existing dataIn
				developing
								;
				and
					(B)by adding at the end the following:
						
							(2)Utilization of collaborative
				processesIn updating a plan
				under subsection (f)(4) or developing a new plan under subsection (b), a
				management conference shall make use of collaborative processes to—
								(A)ensure equitable inclusion of affected
				interests;
								(B)engage with members of the management
				conference, including through—
									(i)the use of consensus-based decision rules;
				and
									(ii)assistance from impartial facilitators, as
				appropriate;
									(C)ensure relevant information, including
				scientific, technical, and cultural information, is accessible to
				members;
								(D)promote accountability and transparency by
				ensuring members are informed in a timely manner of—
									(i)the purposes and objectives of the
				management conference; and
									(ii)the results of an evaluation conducted
				under subsection (f)(3);
									(E)identify the roles and responsibilities of
				members—
									(i)in the management conference proceedings;
				and
									(ii)in the implementation of the plan;
				and
									(F)seek resolution of conflicts or disputes as
				necessary.
								.
					(c)Administration of PlansSection 320(f) of such Act (33 U.S.C. 1330(f))
			 is amended to read as follows:
				
					(f)Administration of Plans
						(1)ApprovalNot later than 120 days after the date on
				which a management conference submits to the Administrator a comprehensive
				conservation and management plan under this section, and after providing for
				public review and comment, the Administrator shall approve the plan if the
				Administrator determines that the plan meets the requirements of this section
				and the affected Governor or Governors concur.
						(2)ImplementationUpon approval of a comprehensive
				conservation and management plan under this section, the plan shall be
				implemented. Funds authorized to be appropriated under titles II and VI and
				section 319 may be used in accordance with the applicable requirements of this
				Act to assist States with the implementation of the plan.
						(3)Evaluation
							(A)In generalNot later than 4 years after the date of
				enactment of this paragraph, and every 4 years thereafter, the Administrator
				shall complete an evaluation of the implementation of each comprehensive
				conservation and management plan developed under this section to determine the
				degree to which the goals of the plan have been met.
							(B)Review and comment by management
				conferenceIn completing an
				evaluation under subparagraph (A), the Administrator shall submit the results
				of the evaluation to the appropriate management conference for review and
				comment.
							(C)Report
								(i)In generalIn completing an evaluation under
				subparagraph (A), and after providing an opportunity for a management
				conference to submit comments under subparagraph (B), the Administrator shall
				issue a report on the results of the evaluation, including the findings and
				recommendations of the Administrator and any comments received from the
				management conference.
								(ii)Availability to publicThe Administrator shall make a report
				issued under this subparagraph available to the public, including through
				publication in the Federal Register and on the Internet.
								(D)Special rule for new plansNotwithstanding subparagraph (A), if a
				management conference submits a new comprehensive conservation and management
				plan to the Administrator after the date of enactment of this paragraph, the
				Administrator shall complete the evaluation of the implementation of the plan
				required by subparagraph (A) not later than 4 years after the date of such
				submission and every 4 years thereafter.
							(4)Updates
							(A)RequirementNot later than 18 months after the date on
				which the Administrator makes an evaluation of the implementation of a
				comprehensive conservation and management plan available to the public under
				paragraph (3)(C), a management conference convened under this section shall
				submit to the Administrator an update of the plan. The updated plan shall
				reflect, to the maximum extent practicable, the results of the program
				evaluation.
							(B)Approval of updatesNot later than 120 days after the date on
				which a management conference submits to the Administrator an updated
				comprehensive conservation and management plan under subparagraph (A), and
				after providing for public review and comment, the Administrator shall approve
				the updated plan if the Administrator determines that the updated plan meets
				the requirements of this section.
							(5)Probationary statusThe Administrator may consider a management
				conference convened under this section to be in probationary status if the
				management conference has not received approval for an updated comprehensive
				conservation and management plan under paragraph (4)(B) on or before the last
				day of the 3-year period beginning on the date on which the Administrator makes
				an evaluation of the plan available to the public under paragraph
				(3)(C).
						.
			(d)Federal agenciesSection 320 of such Act (33 U.S.C. 1330) is
			 amended—
				(1)by redesignating subsections (g), (h), (i),
			 (j), and (k) as subsections (h), (i), (j), (k), and (m), respectively;
			 and
				(2)by inserting after subsection (f) the
			 following:
					
						(g)Federal agencies
							(1)Activities conducted within estuaries with
				approved plansAfter approval
				of a comprehensive conservation and management plan by the Administrator, any
				Federal action or activity affecting the estuary shall be conducted, to the
				maximum extent practicable, in a manner consistent with the plan.
							(2)Coordination and cooperationThe Secretary of the Army (acting through
				the Chief of Engineers), the Administrator of the National Oceanic and
				Atmospheric Administration, the Director of the United States Fish and Wildlife
				Service, the Chief of the Natural Resources Conservation Service, and the heads
				of other appropriate Federal agencies, as determined by the Administrator,
				shall, to the maximum extent practicable, cooperate and coordinate activities,
				including monitoring activities, related to the implementation of a
				comprehensive conservation and management plan approved by the Administrator.
				The Environmental Protection Agency shall serve as the lead coordinating agency
				under this paragraph.
							(3)Consideration of plans in agency budget
				requestsIn making an annual
				budget request for a Federal agency referred to in paragraph (2), the head of
				such agency shall consider the responsibilities of the agency under this
				section, including under comprehensive conservation and management plans
				approved by the Administrator.
							(4)MonitoringThe heads of the Federal agencies referred
				to in paragraph (2) shall collaborate on the development of tools and
				methodologies for monitoring the ecological health and water quality conditions
				of estuaries covered by a management conference convened under this
				section.
							.
				(e)Grants
				(1)RecipientsSection 320(h)(1) of such Act (as
			 redesignated by subsection (d) of this section) is amended by striking
			 other public and all that follows before the period at the end
			 and inserting and other public or nonprofit private agencies,
			 institutions, and organizations.
				(2)Effects of probationary
			 statusSection 320(h) of such
			 Act (as redesignated by subsection (d) of this section) is further amended by
			 adding at the end the following:
					
						(4)Effects of probationary status
							(A)Reductions in grant amountsThe Administrator shall reduce, by an
				amount to be determined by the Administrator, grants for the implementation of
				a comprehensive conservation and management plan developed by a management
				conference convened under this section if the Administrator determines that the
				management conference is in probationary status under subsection (f)(5).
							(B)Termination of management
				conferencesThe Administrator
				shall terminate a management conference convened under this section, and cease
				funding for the implementation of the comprehensive conservation and management
				plan developed by the management conference, if the Administrator determines
				that the management conference has been in probationary status for 2
				consecutive
				years.
							.
				(3)Conforming amendmentSection 320(i) of such Act (as redesignated
			 by subsection (d) of this section) is amended by striking subsection
			 (g) and inserting subsection (h).
				(f)Authorization of
			 appropriationsSection 320(j)
			 of such Act (as redesignated by subsection (d) of this section) is amended to
			 read as follows:
				
					(j)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
				the Administrator $50,000,000 for each of fiscal years 2011 through 2016
				for—
							(A)expenses related to the administration of
				management conferences under this section, except that such expenses shall not
				exceed 10 percent of the amount appropriated under this subsection;
							(B)making grants under subsection (h);
				and
							(C)monitoring the implementation of a
				conservation and management plan by the management conference, or by the
				Administrator in any case in which the conference has been terminated.
							(2)AllocationsOf the sums authorized to be appropriated
				under this subsection, the Administrator shall provide—
							(A)at least $1,250,000 per fiscal year,
				subject to the availability of appropriations, for the development,
				implementation, and monitoring of each conservation and management plan
				eligible for grant assistance under subsection (h); and
							(B)up to $5,000,000 per fiscal year to carry
				out subsection
				(k).
							.
			(g)ResearchSection 320(k)(1)(A) of such Act (as
			 redesignated by subsection (d) of this section) is amended—
				(1)by striking paramenters and
			 inserting parameters; and
				(2)by inserting (including monitoring
			 of both pathways and ecosystems to track the introduction and establishment of
			 nonnative species) before , to provide the
			 Administrator.
				(h)National estuary program
			 evaluationSection 320 of
			 such Act (33 U.S.C.
			 1330) is amended by inserting after subsection (k) (as
			 redesignated by subsection (d) of this section) the following:
				
					(l)National estuary program
				evaluation
						(1)In generalNot later than 4 years after the date of
				enactment of this paragraph, and every 4 years thereafter, the Administrator
				shall complete an evaluation of the national estuary program established under
				this section.
						(2)Specific assessmentsIn conducting an evaluation under this
				subsection, the Administrator shall—
							(A)assess the effectiveness of the national
				estuary program in improving water quality, natural resources, and sustainable
				uses of the estuaries covered by management conferences convened under this
				section;
							(B)identify best practices for improving water
				quality, natural resources, and sustainable uses of the estuaries covered by
				management conferences convened under this section, including those practices
				funded through the use of technical assistance from the Environmental
				Protection Agency and other Federal agencies, and assess the reasons why such
				practices result in the achievement of program goals; and
							(C)identify any redundant requirements for
				reporting by recipients of a grant under this section, and develop and
				recommend a plan for limiting reporting redundancies.
							(3)ReportIn completing an evaluation under this
				subsection, the Administrator shall issue a report on the results of the
				evaluation, including the findings and recommendations of the
				Administrator.
						(4)AvailabilityThe Administrator shall make a report
				issued under this subsection available to management conferences convened under
				this section and the public, including through publication in the Federal
				Register and on the
				Internet.
						.
			(i)Convening of conferenceSection 320(a)(2) of such Act
			 (33 U.S.C.
			 1330(a)(2)) is amended—
				(1)by striking (2)
			 Convening of
			 conference.— and all that follows through In
			 any case and inserting the following:
					
						(2)Convening of conferenceIn any
				case
						;
				and
				(2)by striking subparagraph (B).
				(j)Great Lakes estuariesSection 320(m) of such Act (as redesignated
			 by subsection (d) of this section) is amended by striking the subsection
			 designation and all that follows through and those portions of
			 tributaries and inserting the following:
				
					(m)DefinitionsIn this section, the terms
				estuary and estuarine zone have the meanings such
				terms have in section 104(n)(4), except that—
						(1)the term estuary also
				includes near coastal waters and other bodies of water within the Great Lakes
				that are similar in form and function to the waters described in the definition
				of estuary contained in section 104(n)(4); and
						(2)the term estuarine zone also
				includes—
							(A)waters within the Great Lakes described in
				paragraph (1) and transitional areas from such waters that are similar in form
				and function to the transitional areas described in the definition of
				estuarine zone contained in section 104(n)(4);
							(B)associated aquatic ecosystems; and
							(C)those portions of
				tributaries
							.
			
	
		1.Short titleThis Act may be cited as the
			 Clean Estuaries Act of
			 2010.
		2.National estuary program
			 amendments
			(a)Purposes of
			 conference
				(1)Development of
			 comprehensive conservation and management plansSection 320(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330(b)) is amended by striking paragraph (4)
			 and inserting the following:
					
						(4)develop and submit to the Administrator a
				comprehensive conservation and management plan that—
							(A)identifies the estuary and the associated
				upstream waters of the estuary to be addressed by the plan, with consideration
				given to hydrological boundaries;
							(B)recommends priority
				corrective actions and compliance schedules addressing—
								(i)point and nonpoint
				sources of pollution; and
								(ii)protection and
				conservation actions—
									(I)to restore and maintain
				the chemical, physical, and biological integrity of the estuary,
				including—
										(aa)restoration and
				maintenance of water quality, wetlands, and natural hydrologic flows;
										(bb)a resilient and diverse
				indigenous population of shellfish, fish, and wildlife; and
										(cc)recreational activities
				in the estuary; and
										(II)to ensure that the
				designated uses of the estuary are protected;
									(C)identifies healthy
				watershed components for protection and conservation by carrying out integrated
				assessments, where appropriate, of—
								(i)aquatic habitat and
				biological integrity;
								(ii)water quality;
				and
								(iii)natural hydrologic
				flows;
								(D)considers current and
				future sustainable commercial activities in the estuary;
							(E)addresses the impacts of
				climate change on the estuary, including—
								(i)the identification and
				assessment of vulnerabilities in the estuary;
								(ii)the development and
				implementation of adaptation strategies; and
								(iii)the impacts of changes in sea level on
				estuarine water quality, estuarine habitat, and infrastructure located in the
				estuary;
								(F)increases public education and awareness
				with respect to—
								(i)the ecological health of
				the estuary;
								(ii)the water quality
				conditions of the estuary; and
								(iii)ocean, estuarine, land,
				and atmospheric connections and interactions;
								(G)(i)identifies and assesses
				impairments, including significant adverse upstream impairments coming from
				outside of the area addressed by the plan, and the sources of those
				impairments; and
								(ii)provides the applicable
				State with any information on such impairments or the sources of such
				impairments;
								(H)includes performance
				measures and goals to track implementation of the plan; and
							(I)includes a coordinated monitoring strategy
				for Federal, State, and local governments and other
				entities.
							.
				(2)Monitoring and making
			 results availableSection
			 320(b) of the Federal Water Pollution Control Act (33 U.S.C. 1330(b)) is
			 amended by striking paragraph (6) and inserting the following:
					
						(6)monitor (and make results available to the
				public regarding)—
							(A)water quality conditions in the estuary and
				the associated upstream waters of the estuary identified under paragraph
				(4)(A);
							(B)healthy watershed and habitat conditions
				that relate to the ecological health and water quality conditions of the
				estuary; and
							(C)the effectiveness of
				actions taken pursuant to the comprehensive conservation and management plan
				developed for the estuary under this
				subsection;
							.
				(3)Information and
			 educational activitiesSection 320(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330(b)) is amended—
					(A)by redesignating
			 paragraph (7) as paragraph (8); and
					(B)by inserting after
			 paragraph (6) the following:
						
							(7)provide information and educational
				activities on the ecological health and water quality conditions of the
				estuary;
				and
							.
					(4)Conforming
			 amendmentThe sentence
			 following section 320(b)(8) of the Federal Water Pollution Control Act (as so
			 redesignated) (33 U.S.C. 1330(b)(8)) is amended by striking paragraph
			 (7) and inserting paragraph (8).
				(b)Members of conference;
			 collaborative processes
				(1)Members of
			 ConferenceSection 320(c)(5)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1330(c)(5)) is amended by
			 inserting not-for-profit organizations, after
			 institutions,.
				(2)Collaborative
			 processesSection 320(d) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1330(d)) is amended—
					(A)by striking
			 (d) and all that follows through In developing
			 and inserting the following:
						
							(d)Use of existing data
				and collaborative processes
								(1)Use of existing
				dataIn
				developing
								;
				and
					(B)by adding at the end the
			 following:
						
							(2)Use of collaborative
				processesIn updating a plan
				under subsection (f)(4) or developing a new plan under subsection (b), a
				management conference shall make use of collaborative processes—
								(A)to ensure equitable
				inclusion of affected interests;
								(B)to engage with members of
				the management conference, including through—
									(i)the use of
				consensus-based decision rules; and
									(ii)assistance from
				impartial facilitators, as appropriate;
									(C)to ensure relevant
				information, including scientific, technical, and cultural information, is
				accessible to members;
								(D)to promote accountability and transparency
				by ensuring members are informed in a timely manner of—
									(i)the purposes and
				objectives of the management conference; and
									(ii)the results of an
				evaluation conducted under subsection (f)(3);
									(E)to identify the roles and
				responsibilities of members—
									(i)in the management
				conference proceedings; and
									(ii)in the implementation of
				the plan; and
									(F)to seek resolution of
				conflicts or disputes as
				necessary.
								.
					(c)Administration of
			 PlansSection 320 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1330) is amended by striking
			 subsection (f) and inserting the following:
				
					(f)Administration of
				Plans
						(1)ApprovalNot later than 120 days after the date on
				which a management conference submits to the Administrator a comprehensive
				conservation and management plan under this section, and after providing for
				public review and comment, the Administrator shall approve the plan, if—
							(A)the Administrator determines that the plan
				meets the requirements of this section; and
							(B)each affected Governor concurs.
							(2)Implementation
							(A)In
				generalOn the approval of a comprehensive conservation and
				management plan under this section, the plan shall be implemented.
							(B)Use of authorized
				amountsAmounts authorized to be appropriated under titles II and
				VI and section 319 may be used in accordance with the applicable requirements
				of this Act to assist States with the implementation of a plan approved under
				paragraph (1).
							(3)Evaluation
							(A)In
				generalNot later than 5 years after the date of enactment of
				this paragraph, and every 5 years thereafter, the Administrator shall carry
				out—
								(i)an evaluation of the
				implementation of each comprehensive conservation and management plan developed
				under this section to determine the degree to which the goals of the plan have
				been met; and
								(ii)a review of the program
				designed to implement the plan.
								(B)Review and comment by
				management conferenceIn
				completing an evaluation under subparagraph (A), the Administrator shall submit
				the results of the evaluation to the appropriate management conference for
				review and comment.
							(C)Report
								(i)In
				generalIn completing an evaluation under subparagraph (A), and
				after providing an opportunity for a management conference to submit comments
				under subparagraph (B), the Administrator shall issue a report on the results
				of the evaluation, including the findings and recommendations of the
				Administrator and any comments received from the management conference.
								(ii)Availability to
				publicThe Administrator shall make a report issued under this
				subparagraph available to the public, including through publication in the
				Federal Register and on the Internet.
								(D)Special rule for new
				plansNotwithstanding
				subparagraph (A), if a management conference submits a new comprehensive
				conservation and management plan to the Administrator after the date of
				enactment of this paragraph, the Administrator shall complete the evaluation of
				the implementation of the plan required by subparagraph (A) not later than 5
				years after the date of such submission and every 5 years thereafter.
							(4)Updates
							(A)RequirementNot later than 18 months after the date on
				which the Administrator makes an evaluation of the implementation of a
				comprehensive conservation and management plan available to the public under
				paragraph (3)(C), a management conference convened under this section shall
				submit to the Administrator an update of the plan that reflects, to the maximum
				extent practicable, the results of the program evaluation.
							(B)Approval of
				updatesNot later than 120
				days after the date on which a management conference submits to the
				Administrator an updated comprehensive conservation and management plan under
				subparagraph (A), and after providing for public review and comment, the
				Administrator shall approve the updated plan, if the Administrator determines
				that the updated plan meets the requirements of this section.
							(5)Probationary
				statusThe Administrator may
				consider a management conference convened under this section to be in
				probationary status, if the management conference has not received approval for
				an updated comprehensive conservation and management plan under paragraph
				(4)(B) on or before the last day of the 3-year period beginning on the date on
				which the Administrator makes an evaluation of the plan available to the public
				under paragraph
				(3)(C).
						.
			(d)Federal
			 agenciesSection 320 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1330) is amended—
				(1)by redesignating
			 subsections (g), (h), (i), (j), and (k) as subsections (h), (i), (j), (k), and
			 (m), respectively; and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)Federal
				agencies
							(1)Activities conducted
				within estuaries with approved plansAfter approval of a comprehensive
				conservation and management plan by the Administrator, any Federal action or
				activity affecting the estuary shall be conducted, to the maximum extent
				practicable, in a manner consistent with the plan.
							(2)Coordination and
				cooperation
								(A)In
				generalThe Secretary of the
				Army (acting through the Chief of Engineers), the Administrator of the National
				Oceanic and Atmospheric Administration, the Director of the United States Fish
				and Wildlife Service, the Secretary of the Department of Agriculture, the
				Director of the United States Geological Survey, the Secretary of the
				Department of Transportation, the Secretary of the Department of Housing and
				Urban Development, and the heads of other appropriate Federal agencies, as
				determined by the Administrator, shall, to the maximum extent practicable,
				cooperate and coordinate activities, including monitoring activities, related
				to the implementation of a comprehensive conservation and management plan
				approved by the Administrator.
								(B)Lead coordinating
				agencyThe Environmental
				Protection Agency shall serve as the lead coordinating agency under this
				paragraph.
								(3)Consideration of plans
				in agency budget requestsIn
				making an annual budget request for a Federal agency referred to in paragraph
				(2), the head of such agency shall consider the responsibilities of the agency
				under this section, including under comprehensive conservation and management
				plans approved by the Administrator.
							(4)MonitoringThe
				heads of the Federal agencies referred to in paragraph (2) shall collaborate on
				the development of tools and methodologies for monitoring the ecological health
				and water quality conditions of estuaries covered by a management conference
				convened under this
				section.
							.
				(e)Grants
				(1)In
			 generalSubsection (h) (as
			 redesignated by subsection (d)) of section 320 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330) is amended—
					(A)in paragraph (1), by striking other
			 public and all that follows before the period at the end and inserting
			 and other public or nonprofit private agencies, institutions, and
			 organizations; and
					(B)by adding at the end the
			 following:
						
							(4)Effects of probationary
				status
								(A)Reductions in grant
				amountsThe Administrator
				shall reduce, by an amount to be determined by the Administrator, grants for
				the implementation of a comprehensive conservation and management plan
				developed by a management conference convened under this section, if the
				Administrator determines that the management conference is in probationary
				status under subsection (f)(5).
								(B)Termination of
				management conferencesThe Administrator shall terminate a
				management conference convened under this section, and cease funding for the
				implementation of the comprehensive conservation and management plan developed
				by the management conference, if the Administrator determines that the
				management conference has been in probationary status for 2 consecutive
				years.
								.
					(2)Conforming
			 amendmentSection 320(i) the Federal Water Pollution Control Act
			 (as redesignated by subsection (d)) is amended by striking subsection
			 (g) and inserting subsection (h).
				(f)Authorization of
			 appropriationsSection 320 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1330) (as redesignated by
			 subsection (d)) is amended by striking subsection (j) and inserting the
			 following:
				
					(j)Authorization of
				appropriations
						(1)In
				generalThere is authorized to be appropriated to the
				Administrator $75,000,000 for each of fiscal years 2011 through 2016
				for—
							(A)expenses relating to the
				administration of management conferences by the Administrator under this
				section, except that such expenses shall not exceed 10 percent of the amount
				appropriated under this subsection;
							(B)making grants under
				subsection (h); and
							(C)monitoring the
				implementation of a conservation and management plan by the management
				conference, or by the Administrator in any case in which the conference has
				been terminated.
							(2)AllocationsOf
				the sums authorized to be appropriated under this subsection, the Administrator
				shall provide—
							(A)at least $1,250,000 per fiscal year,
				subject to the availability of appropriations, for the development,
				implementation, and monitoring of each conservation and management plan
				eligible for grant assistance under subsection (h); and
							(B)up to $5,000,000 per
				fiscal year to carry out subsection
				(k).
							.
			(g)ResearchSection 320(k)(1)(A) of the Federal Water
			 Pollution Control Act (as redesignated by subsection (d)) is amended—
				(1)by striking
			 paramenters and inserting parameters; and
				(2)by inserting
			 (including monitoring of both pathways and ecosystems to track the
			 introduction and establishment of nonnative species) before , to
			 provide the Administrator.
				(h)National estuary
			 program evaluationSection
			 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) is amended by
			 inserting after subsection (k) (as redesignated by subsection (d)) the
			 following:
				
					(l)National estuary
				program evaluation
						(1)In
				generalNot later than 5 years after the date of enactment of
				this paragraph, and every 5 years thereafter, the Administrator shall complete
				an evaluation of the national estuary program established under this
				section.
						(2)Specific
				assessmentsIn conducting an
				evaluation under this subsection, the Administrator shall—
							(A)assess the effectiveness of the national
				estuary program in improving water quality, natural resources, and sustainable
				uses of the estuaries covered by management conferences convened under this
				section;
							(B)identify best practices for improving water
				quality, natural resources, and sustainable uses of the estuaries covered by
				management conferences convened under this section, including those practices
				funded through the use of technical assistance from the Environmental
				Protection Agency and other Federal agencies;
							(C)assess the reasons why the best practices
				described in subparagraph (B) resulted in the achievement of program
				goals;
							(D)identify any redundant requirements for
				reporting by recipients of a grant under this section; and
							(E)develop and recommend a plan for limiting
				reporting any redundancies.
							(3)ReportIn
				completing an evaluation under this subsection, the Administrator shall issue a
				report on the results of the evaluation, including the findings and
				recommendations of the Administrator.
						(4)AvailabilityThe Administrator shall make a report
				issued under this subsection available to management conferences convened under
				this section and the public, including through publication in the Federal
				Register and on the
				Internet.
						.
			(i)Convening of
			 conferenceSection 320(a)(2)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1330(a)(2)) is
			 amended—
				(1)by striking (2)
			 Convening of
			 conference.— and all that follows through In
			 any case and inserting the following:
					
						(2)Convening of
				conferenceIn any
				case
						;
				and
				(2)by striking subparagraph
			 (B).
				(j)Great Lakes
			 estuariesSection 320(m) of
			 the Federal Water Pollution Control Act (as redesignated by subsection (d)) is
			 amended by striking the subsection designation and all that follows through
			 and those portions of tributaries and inserting the
			 following:
				
					(m)DefinitionsIn this section, the terms
				estuary and estuarine zone have the meanings
				given the terms in section 104(n)(4), except that—
						(1)the term
				estuary also includes near coastal waters and other bodies of
				water within the Great Lakes that are similar in form and function to the
				waters described in the definition of estuary in section
				104(n)(4); and
						(2)the term estuarine
				zone also includes—
							(A)waters within the Great
				Lakes described in paragraph (1) and transitional areas from such waters that
				are similar in form and function to the transitional areas described in the
				definition of estuarine zone in section 104(n)(4);
							(B)associated aquatic
				ecosystems; and
							(C)those portions of
				tributaries
							.
			
	
		September 16, 2010
		Reported with an amendment
	
